Exhibit 10.3

 

EXECUTION COPY

 

AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), dated as
of June 11, 2012, by and among RADIATION THERAPY SERVICES HOLDINGS, INC., a
Delaware corporation (“Holdings”), RADIATION THERAPY SERVICES, INC., a Florida
corporation (the “Company”), and DANIEL E. DOSORETZ (“Executive”).

 

WHEREAS, the Company is engaged in the business of providing radiation therapy
services to cancer patients;

 

WHEREAS, the Executive is currently employed by the Company as its Chief
Executive Officer and is a licensed radiation oncologist who provides medical
services at the Company’s radiation therapy centers;

 

WHEREAS, the Executive, Holdings and the Company are currently parties to an
Executive Employment Agreement dated effective as of February 21, 2008 (as
amended from time to time, the “Prior Executive Agreement”), and the Executive
is currently party to a Physician Employment Agreement, effective as of
February 21, 2008, with 21st Century Oncology, Inc. (“21st Century Oncology”), a
Florida corporation and wholly-owned subsidiary of the Company (as amended from
time to time, the “Prior Physician Agreement” and, together with the Prior
Executive Agreement, the “Prior Agreements”), which Prior Agreements will be
superseded by this Agreement and a new Physician Employment Agreement (the
“Physician Agreement”); and

 

WHEREAS, the Company wishes to assure itself of the continued services of the
Executive for the period provided in this Agreement and the Executive is willing
to serve in the employ of the Company for such period upon the terms and
conditions hereinafter set forth; and

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:

 

1.                                       EMPLOYMENT.  The Company hereby agrees
to employ the Executive upon the terms and conditions herein contained, and the
Executive hereby agrees to accept such employment for the term described below. 
The Executive agrees to serve as the Company’s President and Chief Executive
Officer during the term of this Agreement.  In such capacity, the Executive
shall have the authorities, functions, powers, duties and responsibilities that
are customarily associated with such positions and as the board of directors of
the Company (the “Board”) may reasonably assign to him from time to time
consistent with such positions.  The parties have outlined certain of the
material aspects of Executive’s responsibilities and authority on the attached
Exhibit A.  Holdings shall use its best efforts to cause the Executive to be a
member of the Company’s Board throughout the term of this Agreement and shall
include the Executive in the management slate for election as director.

 

--------------------------------------------------------------------------------


 

Throughout the term of this Agreement, the Executive shall devote his best
efforts and substantially all of his business time and services to the business
and affairs of the Company.  The Executive currently serves on the board of
directors of the entities set forth on the attached Exhibit B.  Nothing herein
shall preclude Executive from (i) providing physician services for up to two
(2) days per week pursuant to the Physician Agreement, (ii) serving or
continuing to serve on the board of directors of entities that do not compete
with the Company and to the extent such service does not materially interfere
with Executive’s performance under this Agreement or the Physician Agreement;
provided that Executive will not agree to serve or actually serve on the board
of directors of any entity for which he has not previously served without first
notifying the Board or (iii) serving or continuing to serve on the boards or
advisory committees of medical, charitable or other similar organizations to the
extent such service does not materially interfere with Executive’s performance
under this Agreement or the Physician Agreement.  As periodically requested by
the Board, Executive shall use commercially reasonable efforts to assist the
Board in determining whether Executive’s membership on the board of directors or
any other involvement with any entity could reasonably be expected to result in
health care compliance issues or liability for the Company or any of its
subsidiaries, affiliates and/or joint ventures and to take such actions as are
reasonably requested by the Board to remedy and/or mitigate any such issues or
liability identified by the Board.

 

2.                                       TERM OF AGREEMENT.  The initial five
(5) year term (the “Initial Term”) of employment under this Agreement shall
commence as of the date of this Agreement (the “Effective Date”); provided,
that, the Initial Term shall be extended from a five (5) year period (commencing
on the Effective Date) to a seven (7) year period (commencing on the Effective
Date) if the Executive notifies the Company in writing at any time prior to the
second anniversary of the Effective Date of the Executive’s election to extend
the Initial Term.  After the expiration of the Initial Term, the term of the
Executive’s employment hereunder shall automatically be extended without further
action by the parties for successive two (2) year renewal terms, provided that
if either party gives the other party at least one hundred twenty (120) days
advance written notice of its intention to not renew this Agreement for an
additional term, the Agreement shall terminate upon the expiration of the
current term.

 

Notwithstanding the foregoing, the Company shall be entitled to terminate this
Agreement immediately before the end of the initial term or any renewal term,
subject to a continuing obligation to make the payments, if any, required under
Section 6 below, if the Executive (i) becomes Disabled (as defined in
Section 6(c) below), (ii) is terminated by the Company for Cause or without
Cause or (iii) voluntarily terminates his employment for Good Reason or for any
other reason or no reason before the then current term of this Agreement
expires.

 

3.                                       EXECUTIVE COMPENSATION.

 

(a)                                  Annual Base Salary.  Subject to Section 5
below, the Executive shall receive an annual base salary during the term of this
Agreement at a rate of not less than One Million Five Hundred Thousand Dollars
($1,500,000) (as adjusted from time to time pursuant to this Agreement, the
“Base Salary”), payable in installments consistent with the Company’s normal
payroll schedule.  The Board or its Compensation Committee (the “Compensation
Committee”) shall review this Base Salary at annual intervals, and may,

 

2

--------------------------------------------------------------------------------


 

but shall not be obligated to, adjust the Base Salary from time to time as the
Board or the Compensation Committee deems to be appropriate.

 

(b)                                 Performance Incentive Bonus.  The Executive
shall also be entitled to receive an annual performance-based incentive bonus
from the Company during the term of this Agreement with a target bonus amount
not less than $1,500,000 per annum (as the Board may, but shall not be obligated
to adjust from time to time, the “Target Bonus”), the actual amount of the bonus
to be determined by the Board, in good faith, on an annual basis pursuant to a
bonus plan based on factors including, without limitation, the Company’s
achievement of earnings before interest, taxes, depreciation and amortization
(“EBITDA”) and net debt targets (the “Bonus Plan”).  The bonus amount to be paid
to the Executive in any given year pursuant to the Bonus Plan shall be referred
to as the Executive’s “Bonus.”  The Bonus shall be paid to the Executive within
thirty (30) days following the availability of the Company’s annual financial
statements and shall be payable in cash; provided, that in no event shall the
Bonus be paid later than the end of the calendar year following the calendar
year to which the Bonus relates.

 

(c)                                  Additional Bonuses. The Executive shall
receive such additional bonuses as awarded in the sole discretion the Board or
its Compensation Committee.

 

4.                                       ADDITIONAL COMPENSATION AND BENEFITS.
 The Executive shall receive the following additional compensation and welfare
and fringe benefits:

 

(a)                                  Participation in Benefit Plans.  The
Executive shall be eligible to participate in the employee benefit plans and
programs maintained by the Company from time to time for its executives, or for
its employees generally, including without limitation any life, medical, dental,
accidental and disability insurance and profit sharing, pension, retirement,
savings, stock option, incentive stock and deferred compensation plans, in
accordance with the terms and conditions as in effect from time to time.

 

(b)                                 Vacation.  The Executive shall be entitled
to no less than six weeks of vacation (or such greater vacation benefits as may
be provided in the future by the Board or Compensation Committee) during each
year during the term of this Agreement and any extensions thereof, prorated for
partial years.

 

(c)                                  Business Expenses.  The Company shall
reimburse the Executive for all reasonable expenses he incurs in promoting the
Company’s business, including expenses for travel, entertainment of business
associates, service and usage charges for business use of cellular phones, PDA
or Blackberry, laptop computer, computer at home and at work, personal secretary
and similar items, upon presentation by the Executive from time to time of an
itemized account of such expenditures.

 

(d)                                 Other.  In addition to the benefits provided
pursuant Sections 4(a), 4(b) and 4(c), the Executive shall be eligible to
participate in such other executive compensation and retirement plans of the
Company as are available generally to other officers, and in such welfare
benefit plans, programs, practices and policies of the Company as are generally
applicable to other key employees, including any deferred

 

3

--------------------------------------------------------------------------------


 

compensation plan made generally available to the senior officers of the
Company.  The Company will use commercially reasonable efforts to obtain on
behalf of Executive long-term disability insurance coverage at the Company’s
expense during the term of the Agreement on such terms and conditions as are
standard in the industry.  Executive shall be entitled to use the Company’s
corporate jet in a manner consistent with past practice, and, in addition to use
of the plane in connection with the conduct of business on behalf of the
Company, he will be entitled to 200 hours of usage per year for personal use.
The Company shall also reimburse the Executive for his reasonable, out-of-pocket
legal fees and expenses in connection with the negotiation and execution of this
Agreement and the Company’s incentive equity plan documents.

 

5.                                       PHYSICIAN AGREEMENT.  The compensation
set forth in Section 3 above is intended to compensate Executive for the
services he provides while President and Chief Executive Officer. If the
Physician Agreement is terminated for any reason, but this Agreement is not
terminated, the Agreement shall remain in full force and effect except that
Executive’s annual base salary shall be increased to Two Million Dollars
($2,000,000) and subsection (i) of Section 1 of this Agreement shall be deemed
to be of no further force or effect.

 

6.                                       PAYMENTS UPON TERMINATION.

 

(a)                                  Involuntary Termination.  If the
Executive’s employment is terminated by the Company during the term of this
Agreement, the Executive shall be entitled to receive his Base Salary accrued
and unpaid through the date of termination (the “Termination Date”) and his
earned and unpaid Bonus, if any, for the fiscal year ending prior to the
Termination Date.  The Executive shall also receive any nonforfeitable benefits
already earned and payable to him under the terms of any deferred compensation,
incentive or other benefit plan maintained by the Company, payable in accordance
with the terms of the applicable plan.  The payments and benefits that the
Executive shall be entitled to pursuant to this Section 6(a) are collectively
referred to as the Executive’s “Accrued Compensation”.

 

(b)                                 Severance Payments.  If the Executive’s
employment is terminated (i) by the Company without Cause or (ii) by the
Executive for Good Reason, in addition to payment of the Accrued Compensation,
the Company shall also be obligated to make a series of monthly payments to the
Executive for a period of twenty-four (24) months immediately following the
Termination Dates; provided, further, that the first monthly payment shall be
made on the first payroll period after the sixtieth (60th) day following the
Termination Date and shall include payment of any amounts that would otherwise
be due prior thereto.  Each monthly payment shall be equal to one-twelfth
(1/12th) of the sum of (x) the Executive’s annual Base Salary, as in effect on
the Termination Date, plus (y) the amount equal to the (i) sum of the
Executive’s Bonus for the three prior years divided by (ii) three.  Executive
shall also be permitted, to the extent permitted under applicable law, to
continue to participate at the Company’s expense in all benefit and insurance
plans, coverage and programs in which he was participating immediately prior to
the Termination Date, for a period of one (1) year from the Termination Date
(Executive will reasonably cooperate with the Company to facilitate the
continuation of such benefits, including, without limitation, electing “COBRA”
coverage as required by

 

4

--------------------------------------------------------------------------------


 

the Company).  Executive shall not be required to mitigate the amount of any
payment or benefit contemplated by this paragraph.

 

(c)                                  Disability.  The Company shall be entitled
to terminate this Agreement, if the Board determines that the Executive has been
unable to attend to his duties for at least one-hundred and twenty (120) days
because of a medically diagnosable physical or mental condition, and has
received a written opinion from a physician acceptable to the Board that such
condition prevents the Executive from resuming full performance of his duties at
such time and during the succeeding 120 days or is likely to continue for an
indefinite period (any such condition, a “Disability”).  If the Company
terminates this Agreement due to Executive’s Disability, the Executive shall be
entitled to receive the Accrued Compensation and any disability benefits payable
pursuant to any long-term disability plan or other disability program or
insurance policies maintained or provided by the Company.

 

(d)                                 Termination for Cause.  If the Executive’s
employment is terminated by the Company for Cause, the amount the Executive
shall be entitled to receive from the Company shall be limited to the Accrued
Compensation.

 

For purposes of this Agreement, the term “Cause” shall be limited to (i) any
action by the Executive involving willful disloyalty to the Company, such as
embezzlement, fraud, misappropriation of corporate assets or a breach of the
covenants set forth in Sections 9 and 10 below; (ii) the Executive being
convicted of or entering a plea of guilty or no contest or similar plea with
respect to, a felony; (iii) the Executive being convicted of or entering a plea
of guilty or no contest or similar plea with respect to, any lesser crime or
offense (x) committed in connection with the performance of his duties
hereunder, (y) involving fraud, dishonesty or moral turpitude or (z) that causes
the Company or any of its subsidiaries a substantial and material financial
detriment; (iv) substantial neglect or willful misconduct in carrying out
Executive’s material duties (other than resulting from the Executive’s
Disability) or violations of policies of the Company and/or its subsidiaries
resulting in material harm to the Company or any of its subsidiaries;
(v) substantial and repeated failure, refusal or inability (except where due to
illness or Disability) to perform Executive’s material duties hereunder or
(vi) termination of the Physician Agreement for Cause.  Notwithstanding the
foregoing, no termination pursuant to subsection (iv) or (v) shall be treated as
termination for Cause unless the Board has provided the Executive with written
notice specifying in reasonable detail the alleged Cause for termination and the
Cause is not cured within 30 days after the date of such notice.

 

(e)                                  Voluntary Termination by the Executive.  If
the Executive resigns or otherwise voluntarily terminates his employment and the
termination is not for Good Reason, the Executive shall only be entitled to the
Accrued Compensation upon such termination.

 

For purposes of this Agreement, a termination by the Executive shall be for
“Good Reason” if the Executive resigns during the period of three months after
the date the Executive is (i) assigned to a position other than President and
Chief Executive Officer of the

 

5

--------------------------------------------------------------------------------


 

Company (other than any such assignment for Cause or by reason of Disability)
without the Executive’s consent, (ii) assigned duties materially inconsistent
with such position (other than any such assignment for Cause or by reason of
Disability) without the Executive’s consent, and such assignment is not
rectified within 15 business days after written notice to the Company,
(iii) transferred to a geographic location of employment more than 30 miles from
the current location of employment without the Executive’s consent,
(iv) directed to report to anyone other than the Board, without the Executive’s
consent, or (v) the Company materially breaches any material term of this
Agreement; provided that no breach of this Agreement by the Company shall be
deemed to constitute “Good Reason” unless the Executive provides the Board with
written notice specifying in reasonable detail the alleged breach and such
breach is not cured within 30 days after the date of such notice.

 

(f)                                    Release.  In order to receive the
severance payments and benefits hereunder (other than the Accrued Compensation),
the Executive must execute and not revoke a general release of claims in favor
of the Company and Holdings substantially in the form attached hereto as
Exhibit C.  To the extent that such release is not executed and delivered (and
no longer subject to revocation, if applicable) within sixty (60) days following
the Termination Date, the Executive shall forfeit all rights to any such
severance payments and benefits.

 

(g)                                 In the event that any payment or benefits
received or to be received by Executive pursuant to this Agreement (“Benefits”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), or any comparable
successor provisions, and (ii) but for this subsection, would be subject to the
excise tax imposed by Section 4999 of the Code, or any comparable successor
provisions (the “Excise Tax”), then the Benefits shall be either: (i) provided
to Executive in full, or (ii) provided to Executive as to such lesser extent
which would result in no portion of such benefits being subject to the Excise
Tax, whichever of the foregoing amounts, when taking into account applicable
federal, state, local and foreign income and employment taxes, the Excise Tax,
and any other applicable taxes, results in the receipt by Executive, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under the Excise Tax.  Unless the
Company and Executive otherwise agree in writing, any determination required
under this subsection shall be made in writing in good faith by an accountant
selected by the mutual agreement of Executive and the Company (the
“Accountant”).  The Company shall bear all costs the Accountant may reasonably
incur in connection with any calculations contemplated by this subsection. To
the extent applicable, the reduction in Benefits contemplated by this paragraph
shall be implemented by reducing the Benefits in the following order:  (i) any
cash severance or other cash amount payable to the Executive hereunder, and
(ii) any continued benefit valued as a “parachute payment” for purposes of
Section 280G of the Code

 

(h)                                 The term “Base Salary” as used in this
Section 6 shall include the amount of Base Salary (as defined in the Physician
Agreement) in effect immediately prior to such termination under the Physician
Agreement.

 

6

--------------------------------------------------------------------------------


 

7.                                       DEATH.  If the Executive dies during
the term of this Agreement, the Company shall pay to the Executive’s estate a
lump sum payment equal to the sum of (i) the Executive’s Accrued Compensation,
plus (ii) the product of (x) the Board’s good faith estimated annual Bonus for
the fiscal year during which the death occurs based on the performance of the
Company at the time of death and (y) a fraction, the numerator of which is the
number of whole and partial months in the fiscal year in which the death occurs
through the date of death, and the denominator of which is 12.  In addition, the
death benefits payable by reason of the Executive’s death under any retirement,
deferred compensation or other employee benefit plan maintained by the Company
shall be paid to the beneficiary designated by the Executive in accordance with
the terms of the applicable plan or plans.

 

8.                                       WITHHOLDING.  The Company shall, to the
extent permitted by law, have the right to withhold and deduct from any payment
hereunder any federal, state or local taxes of any kind required by law to be
withheld with respect to any such payment.

 

9.                                       PROTECTION OF CONFIDENTIAL
INFORMATION.  The Executive agrees that he will keep all confidential and
proprietary information of the Company or relating to its business (including,
but not limited to, information regarding the Company’s customers, pricing
policies, methods of operation, proprietary computer programs and trade secrets)
confidential, and that he will not (except with the Company’s prior written
consent), while in the employ of the Company or at any time thereafter, disclose
any such confidential information to any person, firm, corporation, association
or other entity, other than in furtherance of his duties hereunder, and then
only to those with a “need to know.” The Executive shall not make use of any
such confidential information for his own purposes or for the benefit of any
person, firm, corporation, association or other entity (except the Company)
under any circumstances during or at any time after the term of his employment. 
The foregoing shall not apply to any information which is already in the public
domain, or is generally disclosed by the Company or is otherwise in the public
domain at the time of disclosure, except if such information is in the public
domain as a result of the Executive’s actions in contravention of this
Section 9.

 

The Executive recognizes that because his work for the Company will bring him
into contact with confidential and proprietary information of the Company, the
restrictions of this Section 9 are required for the reasonable protection of the
Company and its investments and for the Company’s reliance on and confidence in
the Executive.

 

10.                                 PROHIBITION OF CERTAIN ACTIVITIES.

 

(a)                                  Prohibited Activities.  In consideration of
the transactions contemplated hereby, the Executive hereby covenants and agrees
that he will not, for a period beginning on the date of this Agreement and
ending three (3) years after such Executive’s Termination Date, (i) engage in
any business activities for himself or on behalf of any enterprise in any
capacity or own any interest in any entity which compete or are competitive with
the Company in the business of organizing, establishing, developing, providing
or managing radiation therapy services or services ancillary thereto, in any
state in which the Company, its subsidiaries, affiliates and/or any of its joint
ventures then operate or has plans to operate as of the Executive’s Termination
Date, (ii) interfere or disrupt or attempt to interfere or disrupt, the
relationships between the Company, its

 

7

--------------------------------------------------------------------------------


 

subsidiaries, affiliates and/or joint ventures and any patient, referral source
or supplier or other person having business relationships with the Company, its
subsidiaries, affiliates and/or joint ventures, (iii) solicit, induce or hire,
or attempt to solicit, induce or hire, any employee of the Company, its
subsidiaries, affiliates and/or joint ventures or (iv) publish or make any
disparaging statements about the Company, any affiliate of the Company, or any
of their directors, officers or employees, under circumstances where it is
reasonably foreseeable that the statements will be made public (the activities
described in clauses (i) through (iv) above, collectively, “Prohibited
Activities”). Notwithstanding the foregoing, this Section 10(a) will be of no
force and effect for the period (the “Toll Period”) during which the Company
fails to make the payments, if any, required under Section 6(b) and such
payments are in fact due and payable pursuant to Section 6(b), provided that the
Toll Period shall not take effect unless the Executive provides the Board with
written notice that such payments are due and payable and the Company does not
make such payments within 30 days after the date of such notice; provided,
however that the following shall not be deemed Prohibited Activities under
clause (i) above: (x) owning an ownership interest or participation on the board
of directors during the term of this Agreement or thereafter in (i) activities
related to imaging initiatives, it being understood that such activities are not
and will not become competitive with the business of the Company, its
subsidiaries, managed practices and/or any of its joint ventures,
(ii) pharmacies, (iii) banks or (iv) health care related insurance companies,
PPOs and HMOs; provided that (A) Executive’s participation with any entity
listed in clause (x) does not materially interfere with Executive’s performance
under this Agreement or the Physician Agreement and (B) no entity listed in
clause (x) owns or operates and is not under common control with any entity that
owns or operates radiation therapy services or (y) engaging in the practice of
medicine, individually or as part of a group practice of five (5) or less
radiation oncologists following the termination or expiration of this Agreement;
provided, that neither the Executive’s individual or group practice (i) has
affiliated relationships with any other physician practices or (ii) has more
than one geographic location.  The Executive will be deemed to be engaged in
Prohibited Activities if he engages or participates in any entity that engages
in Prohibited Activities or becomes affiliated with any person who engages in
Prohibited Activities as an employee, officer, director, consultant, agent,
partner, proprietor or other participant; provided, that the ownership of no
more than 2 percent of the stock of a publicly traded corporation shall not be
deemed participation in or affiliation with an entity or person so long as the
Executive has no other connection or relationship with such entity or person.

 

(b)                                 Non-Compete Payment.  The Executive
acknowledges and agrees that as additional consideration for the Executive’s
covenants and agreements set forth in Section 10(a) above, the Company has
previously paid the Executive $6,000,000 in cash.

 

11.                                 INJUNCTIVE RELIEF.  The Executive
acknowledges and agrees that it would be difficult to fully compensate the
Company for damages resulting from the breach or threatened breach of the
covenants set forth in Sections 9 and 10 of this Agreement and accordingly
agrees that the Company shall be entitled to temporary and injunctive relief,
including temporary restraining orders, preliminary injunctions and permanent
injunctions, to enforce such provisions in any action or proceeding instituted
in the United States District Court for the Western District of Florida or in
any court in the State of Florida having subject matter

 

8

--------------------------------------------------------------------------------


 

jurisdiction.  This provision with respect to injunctive relief shall not,
however, diminish the Company’s right to claim and recover damages.

 

It is expressly understood and agreed that although the parties consider the
restrictions contained in this Agreement to be reasonable, if a court determines
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction on the activities of the Executive, no such
provision of this Agreement shall be rendered void but shall be deemed amended
to apply as to such maximum time and territory and to such extent as such court
may judicially determine or indicate to be reasonable.

 

The Executive acknowledges and confirms that (a) the restrictive covenants
contained in Sections 9 and 10 hereof are reasonably necessary to protect the
legitimate business interests of the Company, and Holdings’ interests as the
purchaser of the Company for substantial consideration, a significant portion of
which was paid to Executive and (b) the restrictions contained in Sections 9 and
10 hereof (including without limitation the length of the term of the provisions
of Sections 9 and 10 hereof) are not overbroad, overlong, or unfair and are not
the result of overreaching, duress or coercion of any kind.  The Executive
further acknowledges and confirms that his full and faithful observance of each
of the covenants contained in Sections 9 and 10 hereof will not cause him any
undue hardship, financial or otherwise, and that enforcement of each of the
covenants contained herein will not impair his ability to obtain employment
commensurate with his abilities and on terms fully acceptable to him or
otherwise to obtain income required for the comfortable support of him and his
family and the satisfaction of the needs of his creditors.  The Executive
acknowledges and confirms that his special knowledge of the business of the
Company is such as would cause the Company serious injury or loss if he were to
use such ability and knowledge to the benefit of a competitor or were to compete
with the Company in violation of the terms of Sections 9 and 10 hereof.  The
Executive further acknowledges that the restrictions contained in Sections 9 and
10 hereof are intended to be, and shall be, for the benefit of and shall be
enforceable by, the Company’s successors and assigns.

 

If the Executive shall be in violation of any provision of Sections 9 and 10,
then each time limitation set forth in the applicable section shall be extended
for a period of time equal to the period of time during which such violation or
violations occur.  If the Company seeks injunctive relief from such violation in
any court, then the covenants set forth in Sections 9 and 10 shall be extended
for a period of time equal to the pendency of such proceeding including all
appeals by the Executive.

 

Sections 8 through 18 of this Agreement shall survive the termination or
expiration of this Agreement.

 

12.                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when personally delivered, sent by telecopy or facsimile (with
confirmation of receipt), one day after deposit with a reputable overnight
delivery service (charges prepaid) and three days after deposit in the U.S. Mail
(postage prepaid and return receipt requested) to the address set forth below or
such other address as the recipient party has previously delivered notice to the
sending party.

 

9

--------------------------------------------------------------------------------

 


 

(a)                                  If to the Company:

 

Radiation Therapy Services Holdings, Inc.
c/o Vestar Capital Partners V, L.P.
245 Park Avenue, 41st Floor
New York, NY 10167
Attention: James L. Elord, Jr.
Facsimile: (212) 808-4922

 

with copies (which shall not constitute notice) to:

 

Vestar Capital Partners V, L.P.
245 Park Avenue, 41st Floor
New York, NY  10167
Attention: General Counsel
Facsimile: (212) 808-4922

 

Kirkland & Ellis LLP
Citigroup Center
153 E. 53rd Street
New York, NY 10022
Attention: Michael Movsovich
Facsimile: (212) 446-4900

 

(b)                                 If to the Executive, below the Executive’s
signature, and if to the Executive’s legal representative, to such Person at the
address of which the Company is notified in accordance with this Section 12, in
each case with a copy to:

 

Shumaker, Loop & Kendrick, LLP
101 East Kennedy Boulevard, Suite 2800
Tampa, Florida  33602
Attn:  Darrell C. Smith
Facsimile: (813) 229-1660

 

13.                                 SEPARABILITY.  If any provision of this
Agreement shall be declared to be invalid or unenforceable, in whole or in part,
such invalidity or unenforceability shall not affect the remaining provisions
hereof which shall remain in full force and effect.

 

14.                                 ASSIGNMENT.  This Agreement shall be binding
upon and inure to the benefit of the heirs and representatives of the Executive
and the assigns and successors of the Company, but neither this Agreement nor
any rights hereunder shall be assignable or otherwise subject to hypothecation
by the Executive.  The Company may assign this Agreement to any of its
subsidiaries or affiliates.

 

15.                                 ENTIRE AGREEMENT.  This Agreement represents
the entire agreement of the parties and shall supersede the Prior Agreements and
any other previous contracts, arrangements or understandings between the Company
and the Executive related to employment.  The Agreement may be amended at any
time by mutual written agreement of the parties hereto.

 

10

--------------------------------------------------------------------------------


 

16.                                 GOVERNING LAW.  This Agreement shall be
construed, interpreted, and governed in accordance with the laws of the State of
Florida, other than the conflict of laws provisions of such laws.

 

17.                                 SUBMISSION TO JURISDICTION.  Any suit,
action or proceeding with respect to this Agreement, or any judgment entered by
any court in respect of any thereof, shall be brought in any court of competent
jurisdiction in the State of Florida, and each of the Company and the Executive
hereby submit to the exclusive jurisdiction of such courts for the purpose of
any such suit, action, proceeding or judgment.  The Executive and the Company
hereby irrevocably each waive any objections which it may now or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this Agreement brought in any court of competent jurisdiction in the
State of Florida, and hereby further irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in any
inconvenient forum

 

18.                                 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

19.                                 HEADINGS.  The headings contained in this
Agreement are included for convenience only and no such heading shall in any way
alter the meaning of any provision.

 

20.                                 WAIVER.  The failure of either party to
insist upon strict adherence to any obligation of this Agreement shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.  Any waiver
must be in writing.

 

21.                                 COUNTERPARTS.  This Agreement may be
executed in two (2) counterparts, each of which shall be considered an original.

 

22.                                 SECTION 409A COMPLIANCE.

 

(a)                                  The intent of the parties is that payments
and benefits under this Agreement comply with Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
parties hereto of the applicable provision without violating the provisions of
Code Section 409A.  In no event whatsoever shall the Company or Holdings be
liable for any additional tax, interest or penalty that may be imposed on the
Executive by Code Section 409A or damages for failing to comply with Code
Section 409A.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is

 

11

--------------------------------------------------------------------------------


 

also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”  If the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered deferred compensation under Code Section 409A payable
on account of a “separation from service,” such payment or benefit shall be made
or provided at the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (ii) the date of the Executive’s death (the “Delay Period”). 
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 

(c)                                  All expenses or other reimbursements under
this Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the Executive
(provided that if any such reimbursements constitute taxable income to the
Executive, such reimbursements shall be paid no later than March 15th of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred), and no such reimbursement or expenses eligible for reimbursement
in any taxable year shall in any way affect the expenses eligible for
reimbursement in any other taxable year.

 

(d)                                 For purposes of Code Section 409A, the
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

(e)                                  In no event shall any payment under this
Agreement that constitutes “deferred compensation” for purposes of Code
Section 409A be offset by any other payment pursuant to this Agreement or
otherwise.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

RADIATION THERAPY SERVICES HOLDINGS, INC.

 

 

 

By:

/s/ Bryan J. Carey

 

 

Name: Bryan J. Carey

 

 

Title: Chief Financial Officer

 

 

 

RADIATION THERAPY SERVICES, INC.

 

 

 

By:

/s/ Bryan J. Carey

 

 

Name: Bryan J. Carey

 

 

Title: Chief Financial Officer

 

 

 

EXECUTIVE:

 

 

 

/s/ Daniel E. Dosoretz, M.D.

 

Daniel E. Dosoretz, M.D.

 

 

 

ADDRESS:

 

 

 

 

 

 

 

Signature Page to

Employment Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Chief Executive Officer and President’s Duties

 

In order for the parties to the Amended and Restated Executive Employment
Agreement by and among Daniel E. Dosoretz, Holdings and  the Company., dated as
of       , 2012, to clarify their expectations generally regarding the functions
and responsibility of Executive in his role as the Chief Executive Officer and
President of the Company, the following is a non exhaustive description of the
parties expectations regarding various material areas of authority and
responsibility of the Company’s Chief Executive Officer and President.

 

The Chief Executive Officer and President will report to the Board of Directors
of the Company (the “Board”) and will be subject to the review and oversight of
the Board as is customary and consistent with applicable law and
corporate/entity governance best practices from time to time.  Such oversight
will be affected by changing business, regulatory and economic conditions and
the circumstances and condition, financial and otherwise, of the Company from
time to time.

 

Specifically, it is expected that the Chief Executive Officer and President will
have direct management and oversight of the day-to-day business and operations
of the Company and, subject to the Company’s current budget approved by the
Board and subject to customary levels of materiality that are established by the
Board for Board approval, in consultation with the Chief Executive Officer and
consistent with the principles expressed above, the Executive’s day-to-day
authority shall include, but not be limited to the following:  (i) negotiating
and executing all contracts, purchase orders, agreements and other obligations
to be entered into by the Company in the ordinary course of its business,
including the establishment of  fee schedules and negotiating and executing
agreements with third party payors, (ii) employment and personnel matters
including the appointment, title, duties, compensation, supervision and
dismissal of all employees, and medical professionals including physicians,
health care professionals, attorneys and consultants with respect to ordinary
course matters, other than the appointment or dismissal of senior management and
other officer level employees, which, in any case, must be approved by the Board
and (iii) providing the Board and/or Compensation Committee with his
recommendations, which the Board or such committee will give due consideration
to, with respect to the distribution of amounts earned by senior management
under the Company’s management bonus plan. Notwithstanding the foregoing, any
transactions between the Company and/or any of its subsidiaries, joint ventures
or other affiliates and the Chief Executive Officer and President, or any person
related to or affiliated with him shall be subject to the Company’s regular
review and approval process for related party transactions, as determined by the
Board.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Board Memberships

 

·                                          21st Century Oncology Management
Services, Inc.

 

·                                          21st Century Oncology of
Alabama, Inc.

 

·                                          21st Century Oncology of Arizona, Inc

 

·                                          21st Century Oncology of Harford
County, Maryland LLC

 

·                                          21st Century Oncology of
Jacksonville, Inc.

 

·                                          21st Century Oncology of New
Jersey, Inc.

 

·                                          21st Century Oncology of
Pennsylvania, Inc.

 

·                                          21st Century Oncology of Prince
Georges County, Maryland, LLC

 

·                                          21st Century Oncology of South
Carolina, LLC

 

·                                          21st Century Oncology, Inc.

 

·                                          Ambergis, LLC

 

·                                          American Consolidated Technologies,
LLC

 

·                                          Arizona Radiation Enterprises, LLC

 

·                                          Arizona Radiation Therapy Management
Services, Inc.

 

·                                          Berlin Radiation Therapy Treatment
Center, LLC

 

·                                          Bonita Radiation Associates

 

·                                          Bradenton Radiation Associates

 

·                                          Bradenton Radiation Associates

 

·                                          California Radiation Therapy
Management Services, Inc.

 

·                                          Carolina Radiation and Cancer
Treatment Center, Inc

 

·                                          Cheda LLC

 

·                                          Chelu LLC

 

--------------------------------------------------------------------------------


 

·                                          Colonial Radiation Associates

 

·                                          Colonial Radiation Expansion

 

·                                          Colonial Radiation Expansion, LLC

 

·                                          Creighton Radiosurgery Holding
company, LLC

 

·                                          Crestview Radiation Enterprises, LLC

 

·                                          DDM, LLC

 

·                                          Destin Radiation Enterprises, LLC

 

·                                          Destin Radiation Enterprises, LLC

 

·                                          Devoto Construction of Southwest
Florida, Inc.

 

·                                          Edison Bancshares, Inc.

 

·                                          Express Meds RX LLC

 

·                                          Financial Services of SW Florida, LLC

 

·                                          Fort Walton Beach Radiation
Associates

 

·                                          Fort Walton Beach Radiation
Enterprises, LLC

 

·                                          Fort Walton Beach Radiation
Enterprises,LLC

 

·                                          Forum Development and
Consulting, Inc.

 

·                                          Gettysburg Radiation, LLC

 

·                                          Gladiolus Enterprises, LLC

 

·                                          Gladiolus Radiation Enterprises, LLC

 

·                                          Henderson Radiation Associates

 

·                                          Imaging Initiatives, Inc.

 

·                                          Lehigh Radiation Associates

 

·                                          Management Specialists

 

·                                          Marco Island Radiation Enterprises,
LLC

 

·                                          Maryland Radiation Therapy Management
Services, Inc.

 

16

--------------------------------------------------------------------------------


 

·                                          Massachusetts Oncology Services, PC

 

·                                          Medical Equipment Procurement, LLC

 

·                                          Medical Equipment Procurement, LLC

 

·                                          MedTech Building Associates

 

·                                          Michigan Radiation Therapy Management
Services, Inc.

 

·                                          MRR, Inc.

 

·                                          MRSJ, Inc.

 

·                                          Mt. Kisco PET LLC

 

·                                          Mt. Kisco Specialists, PC

 

·                                          Museum of Medical History ( Not for
profit)

 

·                                          Naples PET, LLC

 

·                                          Nebraska Radiation Therapy Management
Services, Inc

 

·                                          Nevada Radiation Enterprises, LLC

 

·                                          Nevada Radiation Enterprises, LLC

 

·                                          Nevada Radiation Therapy Management
Services, Inc.

 

·                                          New England Radiation Therapy
Management Services, Inc.

 

·                                          New York Radiation Therapy Management
Services, Incorporated

 

·                                          North Carolina Radiation Ent. LLC

 

·                                          North Carolina Radiation Therapy
Management Services, Inc.

 

·                                          North Naples Expansion

 

·                                          Northern Westchester Imaging, Inc.

 

·                                          Northern Westchester PET Management,
LLC

 

·                                          Northwest Baltimore Radiation Therapy
Regional Center, LLC

 

·                                          Oncology Consulting Services, Inc.

 

·                                          Palm Springs Radiation Enterprises,
LLC

 

17

--------------------------------------------------------------------------------


 

·                                          Palmetto Radiation Associates, LLC

 

·                                          Palms West Radiation Therapy, LLC

 

·                                          Phoenix Management Company, LLC

 

·                                          Plantation Radiation Enterprises, LLC

 

·                                          Radiation Therapy School for
Radiation Therapy Technology, Inc.

 

·                                          Radiation Therapy Services
International, Inc.

 

·                                          Radiation Therapy Services Political
Action Committee

 

·                                          Radiation Therapy Services, Inc.

 

·                                          Riverhill MRI Specialists, PC

 

·                                          Rivermed Enterprises, LLC

 

·                                          Roger Williams Radiation Therapy, LLC

 

·                                          South County Enterprises, LLC

 

·                                          South County Radiation Therapy, LLC

 

·                                          Southern New England Regional Cancer
Center, LLC

 

·                                          Southern New England Regional Cancer
Center, LLC

 

·                                          Tamarac Radiation Associates

 

·                                          TEM, LLC

 

·                                          Theriac Ent of Claremont, LLC

 

·                                          Theriac Enterprises of Avondale, LLC

 

·                                          Theriac Enterprises of Banning, LLC

 

·                                          Theriac Enterprises of Bonita
Springs, LLC

 

·                                          Theriac Enterprises of Casa Grande,
LLC

 

·                                          Theriac Enterprises of Colonial, LLC

 

·                                          Theriac Enterprises of Gilbert, LLC

 

·                                          Theriac Enterprises of Greenbrier,
West Virginia, LLC

 

18

--------------------------------------------------------------------------------


 

·                                          Theriac Enterprises of Hammonton, LLC

 

·                                          Theriac Enterprises of Happy Valley,
LLC

 

·                                          Theriac Enterprises of Indio, LLC

 

·                                          Theriac Enterprises of Jacksonville,
LLC

 

·                                          Theriac Enterprises of Lakewood, LLC

 

·                                          Theriac Enterprises of Lancaster, LLC

 

·                                          Theriac Enterprises of Lee, LLC

 

·                                          Theriac Enterprises of Littlestown,
LLC

 

·                                          Theriac Enterprises of Peoria, LLC

 

·                                          Theriac Enterprises of Princeton,
West Virginia, LLC

 

·                                          Theriac Enterprises of Rancho Mirage,
LLC

 

·                                          Theriac Enterprises of Scottsdale,
LLC

 

·                                          Theriac Enterprises of Yucca Valley,
LLC

 

·                                          Theriac Enterprises, of Bradenton,
LLC

 

·                                          University of Penn-Board of Overseers
( Not for Profit)

 

·                                          VMRI, LLC

 

·                                          West Palm Radiation Associates

 

·                                          West Palm Radiation Associates, LLC

 

·                                          West Virginia Radiation Therapy
Services, Inc

 

·                                          Yonkers Radiation Enterprises, LLC

 

·                                          Yonkers Radiation Medical Practice,
PC

 

19

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Release

 

THIS RELEASE (this “Release”) is made as of this     th day of
                  , 20    , by and between RADIATION THERAPY SERVICES, INC., a
Florida corporation (the “Company”), and DANIEL E. DOSORETZ (“Executive”).

 

PRELIMINARY RECITALS

 

A.                                   Executive’s employment with the Company has
terminated.

 

B.                                     Executive and the Company are parties to
an Executive Employment Agreement, dated as of           , 2008 (as amended,
modified or supplement from tie to time, the “Agreement”).

 

AGREEMENT

 

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       Executive, intending to be legally
bound, does hereby, on behalf of himself and his agents, representatives,
attorneys, assigns, heirs, executors and administrators (collectively, the
“Executive Parties”) REMISE, RELEASE AND FOREVER DISCHARGE the Company, its
affiliates, subsidiaries, parents, joint ventures, and its and their officers,
directors, shareholders, members, and managers, and its and their respective
successors and assigns, heirs, executors, and administrators (collectively, the
“Company Parties”) from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which Executive or any of the Executive Parties
ever had, now has, or hereafter may have, by reason of any matter, cause or
thing whatsoever, from the beginning of Executive’s initial dealings with the
Company to the date of this Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship with Company, the terms and conditions of
that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”),
Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., the Civil Rights Act of 1966, 42 U.S.C. §1981, the Civil Rights Act of
1991, Pub. L. No. 102-166, the Americans with Disabilities Act, 42 U.S.C. §12101
et seq., the Age Discrimination in Employment Act, as amended, 29 U.S.C. §621 et
seq., the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the National Labor
Relations Act, 29 U.S.C. §151 et seq., the Civil False Claims Act, §31 U.S.C
§3729 et seq and related state false claims act provisions and any other claims
under any federal, state or local common law,

 

--------------------------------------------------------------------------------


 

statutory, or regulatory provision, now or hereafter recognized, but not
including such claims to payments and other rights provided Executive under the
Agreement.  This Release is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort.  Except as
specifically provided herein, it is expressly understood and agreed that this
Release shall operate as a clear and unequivocal waiver by Executive of any
claim for accrued or unpaid wages, benefits or any other type of payment.

 

2.                                       Executive expressly waives all rights
afforded by any statute which limits the effect of a release with respect to
unknown claims.  Executive understands the significance of his release of
unknown claims and his waiver of statutory protection against a release of
unknown claims.

 

3.                                       Executive agrees that he will not be
entitled to or accept any benefit from any claim or proceeding within the scope
of this Release that is filed or instigated by him or on his behalf with any
agency, court or other government entity.

 

4.                                       Executive further agrees and recognizes
that he has permanently and irrevocably severed his employment relationship with
the Company, effective as of the date hereof, that he shall not seek employment
with the Company or any affiliated entity at any time in the future, and that
the Company has no obligation to employ him in the future.

 

5.                                       The parties agree and acknowledge that
the Agreement, and the settlement and termination of any asserted or unasserted
claims against the Company and the Company Parties pursuant to this Release, are
not and shall not be construed to be an admission of any violation of any
federal, state or local statute or regulation, or of any duty owed by the
Company or any of the Company Parties to Executive.

 

6.                                       Executive certifies and acknowledges as
follows:

 

(a)                                  That he has read the terms of this Release,
and that he understands its terms and effects, including the fact that he has
agreed to RELEASE AND FOREVER DISCHARGE the Company and all Company Parties from
any legal action or other liability of any type related in any way to the
matters released pursuant to this Release other than as provided in the
Agreement and in this Release.

 

(b)                                 That he understands the significance of his
release of unknown claims and his waiver of statutory protection against a
release of unknown claims.

 

(c)                                  That he has signed this Release voluntarily
and knowingly in exchange for the consideration described herein, which he
acknowledges is adequate and satisfactory to him and which he acknowledges is in
addition to any other benefits to which he is otherwise entitled.

 

(d)                                 That he has been and is hereby advised in
writing to consult with an attorney prior to signing this Release.

 

2

--------------------------------------------------------------------------------


 

(e)                                  That he does not waive rights or claims
that may arise after the date this Release is executed or those claims arising
under the Agreement with respect to payments and other rights due Executive on
the date of, or during the period following, the termination of his Employment.

 

(f)                                    That the Company has provided him with
adequate opportunity, including a period of twenty-one (21) days from the
initial receipt of this Release and all other time periods required by
applicable law, within which to consider this Release (it being understood by
Executive that Executive may execute this Release less than 21 days from its
receipt from the Company, but agrees that such execution will represent his
knowing waiver of such 21-day consideration period), and he has been advised by
the Company to consult with counsel in respect thereof.

 

(g)                                 That he has seven (7) calendar days after
signing this Release within which to rescind, in a writing delivered to the
Company, the portion of this Release related to claims arising under ADEA or any
other claim arising under any other federal, state or local that requires
extension of this revocation right as a condition to the valid release and
waiver of such claim.

 

(h)                                 That at no time prior to or contemporaneous
with his execution of this Release has he filed or caused or knowingly permitted
the filing or maintenance, in any state, federal or foreign court, or before any
local, state, federal or foreign administrative agency or other tribunal, any
charge, claim or action of any kind, nature and character whatsoever (“Claim”),
known or unknown, suspected or unsuspected, which he may now have or has ever
had against the Company Parties which is based in whole or in part on any matter
referred to in Section 1 above; and, subject to the Company’s performance under
this Release, to the maximum extent permitted by law, Executive is prohibited
from filing or maintaining, or causing or knowingly permitting the filing or
maintaining, of any such Claim in any such forum.  Executive hereby grants the
Company his perpetual and irrevocable power of attorney with full right, power
and authority to take all actions necessary to dismiss or discharge any such
Claim.  Executive further covenants and agrees that he will not encourage any
person or entity, including but not limited to any current or former employee,
officer, director or stockholder of the Company, to institute any Claim against
the Company Parties or any of them, and that except as expressly permitted by
law or administrative policy or as required by legally enforceable order he will
not aid or assist any such person or entity in prosecuting such Claim.

 

7.                                       The Company (meaning, solely for this
purpose, the Company’s directors and executive officers and other individuals
authorized to make official communications on the Company’s behalf) will not
disparage Executive or Executive’s performance or otherwise take any action
which could reasonably be expected to adversely affect Executive’s personal or
professional reputation.  Similarly, Executive will not disparage any Company
Party or otherwise take any action which could reasonably be expected to
adversely affect the personal or professional reputation of any Company Party.

 

8.                                       Executive agrees that he will not
disparage or denigrate to any person any aspect of his relationship with the
Company or any of its affiliates, nor the character of the Company or

 

3

--------------------------------------------------------------------------------


 

any of its affiliates or their respective agents, representatives, products, or
operating methods, whether past, present, or future, and whether or not based on
or with reference to their past relationship; provided, however, that this
paragraph shall have no application to any evidence or testimony requested of
Executive by any court or government agency. In the event any government agency
or any of Company’s or any of its affiliates’ present or future labor unions,
adverse parties in actual or potential litigation, suppliers, service providers,
employees or customers initiate communications with the Executive, the Executive
agrees that he will only inform any such persons, consistent with this
paragraph, of his change in status and direct such persons to an appropriate
office or current employee of the Company.

 

9.                                       Miscellaneous

 

(a)                                  This Release and the Agreement, and any
other documents expressly referenced therein, constitute the complete and entire
agreement and understanding of Executive and the Company with respect to the
subject matter hereof, and supersedes in its entirety any and all prior
understandings, commitments, obligations and/or agreements, whether written or
oral, with respect thereto; it being understood and agreed that this Release and
including the mutual covenants, agreements, acknowledgments and affirmations
contained herein, is intended to constitute a complete settlement and resolution
of all matters set forth in Section 1 hereof.

 

(b)                                 The Company Parties are intended third-party
beneficiaries of this Release, and this Release may be enforced by each of them
in accordance with the terms hereof in respect of the rights granted to such
Company Parties hereunder.  Except and to the extent set forth in the preceding
two sentences, this Release is not intended for the benefit of any Person other
than the parties hereto, and no such other person or entity shall be deemed to
be a third party beneficiary hereof.  Without limiting the generality of the
foregoing, it is not the intention of the Company to establish any policy,
procedure, course of dealing or plan of general application for the benefit of
or otherwise in respect of any other employee, officer, director or stockholder,
irrespective of any similarity between any contract, agreement, commitment or
understanding between the Company and such other employee, officer, director or
stockholder, on the one hand, and any contract, agreement, commitment or
understanding between the Company and Executive, on the other hand, and
irrespective of any similarity in facts or circumstances involving such other
employee, officer, director or stockholder, on the one hand, and Executive, on
the other hand.

 

(c)                                  The invalidity or unenforceability of any
provision of this Release shall not affect the validity or enforceability of any
other provision of this Release, which shall otherwise remain in full force and
effect.

 

(d)                                 This Release may be executed in separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

(e)                                  The obligations of each of the Company and
Executive hereunder shall be binding upon their respective successors and
assigns.  The rights of each of the Company and Executive and the rights of the
Company Parties shall inure to the benefit of, and be

 

4

--------------------------------------------------------------------------------


 

enforceable by, any of the Company’s, Executive’s and the Company Parties’
respective successors and assigns.  The Company may assign all rights and
obligations of this Release to any successor in interest to the assets of the
Company.

 

(f)                                    No amendment to or waiver of this Release
or any of its terms shall be binding upon any party hereto unless consented to
in writing by such party.

 

(g)                                 ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE.

 

*   *   *   *   *

 

5

--------------------------------------------------------------------------------


 

Intending to be legally bound hereby, Executive and the Company have executed
this Release as of the date first written above.

 

 

[NAME]

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

READ CAREFULLY BEFORE SIGNING

 

I have read this Release and have been given adequate opportunity, including 21
days from my initial receipt of this Release, to review this Release and to
consult legal counsel prior to my signing of this Release.  I understand that by
executing this Release I will relinquish certain rights or demands I may have
against the Company Parties or any of them.

 

 

 

 

 

[Name]

 

Witness:

 

 

 

 

 

--------------------------------------------------------------------------------